Citation Nr: 9904811	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-47 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented for the 
purpose of reopening the veteran's claim of entitlement to 
service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a skin condition.  The veteran's 
claim of entitlement to service connection for a chronic skin 
condition was previously denied in June 1975 and in April 
1985.  Those decisions were not appealed.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic skin condition was originally denied by the RO in 
June 1975.  That decision was not appealed.  The RO 
subsequently declined to reopen the claim for service 
connection for a skin condition in an unappealed April 1985 
decision.  

2.  Evidence submitted since the April 1985 rating decision 
is not sufficiently significant so as to require its 
consideration in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The April 1985 rating decision which denied service 
connection for a skin condition is final.  Evidence submitted 
since the April 1985 denial is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she incurred a chronic skin 
condition during service, and that she is therefore entitled 
to service connection for that condition.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998);  Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Finality

Unappealed RO rating decisions become final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  In 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

Factual Background

Previously considered evidence

The veteran served from February 1955 to February 1958. Her 
service medical records show that in November 1955, she 
complained of redness and itching on her thighs.  No 
improvement was shown one week later, and calamine lotion was 
recommended.  Improvement was noted three days later, in 
early December 1955.  In February 1956, she developed a skin 
rash on her left arm.  The rash was attributed to a wool 
patch located on the left arm of her uniform.  According to 
the service medical records, the veteran was instructed to 
alter her uniform for two weeks.  One month after the initial 
complaint, it was noted that her skin rash had cleared up 
completely.  Later treatment records showed that the veteran 
had athletes foot, itchy feet and hyperhidrosis.  The 
veteran's report of examination upon separation, dated in 
February 1958, showed no complaint of a skin condition, and 
normal skin on examination.

In April 1975 the veteran underwent a VA examination, 
including a special dermatological examination, in connection 
with her claim for service connection.  The veteran reported 
that she had chronic skin irritation on her legs, thighs, 
chest an abdomen since service.  She denied any current 
symptoms, and reported that the condition occurred 
intermittently every few years.  She reported the last prior 
episode of the skin irritation had occurred in January 1975, 
and that she had received treatment from a private physician 
for the condition since service, the last prior instance 
being between 1970 and 1972;  she presented a letter from a 
physician showing a diagnosis of "dermatitis, legs, abdomen 
and chest".  The examiner stated a diagnosis of "history of 
recurrent dermatitis, lower extremities and anterior trunk, 
(1956 to January 1975);  not present now".

The RO denied the veteran's claim for service connection for 
a skin condition in June 1975, the veteran did not appeal the 
determination, and it became final.

In connection with the veteran's attempt to reopen her claim 
for service connection for a skin condition in March 1985, 
she submitted treatment records from the Wadsworth VA Medical 
Center (VAMC) dating from October 1975 to March 1985.  These 
showed complaints of skin irritation on her chest in 
September 1980, several subsequent dermatological evaluations 
for skin abnormalities on the face and one on the forearm, a 
visit in May 1983 for complaint of a skin rash which was not 
evaluated, as the veteran left the medical center without 
being evaluated.  Evaluation for follow-up on an apparent 
incidence of intertrigo in the groin area was noted in 
December 1983.  In May 1984, the veteran's reported skin 
problems were resolved.  In January 1985, the veteran was 
evaluated in the podiatry clinic for onychomycosis and 
hyperkeratoses lesions on the feet.  

In a confirmed rating decision dated in April 1985, the RO 
declined to reopen the claim of entitlement to service 
connection for a skin condition, citing recent VAMC treatment 
records, which showed no evidence of a chronic skin condition 
related to service.  The RO determined that the new evidence 
did not rebut the prior denial, noting that chronicity was 
not established, and a current disability was not shown.  The 
veteran did not appeal this determination, and it is final.

Newly submitted evidence

In October 1995, the veteran submitted a statement requesting 
that her claim for service connection for a skin condition be 
reopened.  She reported that she had a recent recurrence of 
the condition, which she stated first arose during service, 
and identified treatment records a the VAMC in Santa Barbara 
from June and July 1995.  

In June 1995, the veteran reported that she had developed a 
recurrent skin condition in service;  erythema and 
excoriation of the skin on both forearms was noted, and a 
dermatological consultation was requested.  In July 1995, the 
veteran was evaluated at the dermatology department, where 
her complaints of a chronic skin condition were again noted.  
The veteran reported that the condition first appeared in 
1956, and that it was on her arms.  She reported subsequent 
attacks in 1970, in 1975, in 1983, in 1990, and a present 
attack which began one month earlier.  She reported that the 
condition was always limited to her arms.  On physical 
examination, excoriation of the forearms to the elbows and to 
the dorsum of the wrist were noted.  The impression was 
listed as "reserved - excoriation".  The veteran was again 
seen in the dermatology clinic in February 1996.  However, no 
diagnosis of a chronic skin condition was stated.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 1996.  She testified that 
during service, she broke out in a rash on her hands and the 
upper part of her body.  She described the rash as being 
itchy, that it began to bleed due to her scratching, and that 
it was "humpy" and looked like elephantiasis.  She 
testified that the physician who evaluated her at the time 
said that it may have been due to her wool uniform, though 
she disagreed with this assessment.  She testified that she 
was off duty for several weeks, and the condition went away 
gradually with use of some topical medication.  

The veteran testified that the condition only arose once 
during service, and that it had occurred since service about 
once every 10 years.  She testified that in the 1970's she 
sought treatment at the VAMC in Los Angeles, but that the 
emergency room was too busy, so she left.  She testified that 
the breakout occurred in the same area, and that it sometimes 
spread to her upper chest.  She testified that she was also 
seen at the VA in the 1970's and 1980's for the periodic 
breakouts, and that on these occasions, she was told to use 
calamine lotion. 

The veteran testified that the most recent episode occurred 
in June 1995, that she saw her regular VA physician, who told 
her that because he was not a dermatologist, he could not 
prescribe medication for the rash.  She reported that the 
rash lasted for five days, and that by the time she had a 
dermatology appointment, it was practically gone.  

Analysis

In the present appeal, the last final disallowance of the 
claim was the unappealed April 1985 RO decision.  See Evans, 
supra.  The specified basis for the denial of the veteran's 
attempt to reopen her claim of entitlement to service 
connection was that the veteran had not presented any new 
evidence into the record to show that she had a current 
chronic skin disability which was related to service.  

In essence, in order to fall within the definition of "new 
and material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the April 1985 RO decision would have to 
demonstrate that the veteran had a chronic, as opposed to 
acute, skin disability in service, and would have to 
demonstrate by means of competent medical evidence that she 
had a current skin disability which was related to service.  
The Board stresses that for additional evidence to be "new 
and material' it need not be dispositive of the issue in 
question.  Rather, it must "bear directly and 
substantially" on the matter and must be "so significant 
that it must be considered to fairly decide the merits of the 
claim."

Since the last final denial of the veteran's claim, treatment 
records pertaining to the veteran's treatment at the VAMC 
Santa Barbara from June 1993 to April 1996 were obtained, and 
the veteran testified at a personal hearing regarding her 
claim.

The veteran's VA treatment records show that she was seen in 
July 1995 for a complaint of a recurrent skin condition, and 
that she reported to the physician that the condition had 
been recurrent since 1956.  The examiner did not diagnose a 
chronic disability, nor was any current diagnosis stated.  
Though the treatment records in which her statements were 
made are new to the record, the information contained therein 
is essentially cumulative of other previously considered 
evidence, and is therefore not "new".  See 38 C.F.R. 
§ 3.156(a).  Significantly, there is no indication in these 
recent treatment records that the veteran has a chronic skin 
condition or that any current skin problem is related to her 
service several decades ago.

The Board finds that the veteran's 1995 report of a history 
of a chronic skin disorder originating in service is not 
"new", but rather is cumulative of evidence previously 
presented, since the veteran has made essentially the same 
contentions.

Moreover, the veteran's statements concerning the etiology of 
her claimed skin disability do not suffice as a medical 
diagnosis or opinion for the purposes of reopening her claim.  
The Board notes that the record does not show that the 
veteran possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for her testimony regarding her claimed skin condition 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."  

Since the last prior denial of her claim, the veteran has not 
provided any medical evidence showing a diagnosis of a 
chronic skin condition originating in service, and has not 
provided any evidence showing the incurrence of a chronic 
skin condition in service.  In the absence of evidence of a 
chronic skin disability in service and/or competent medical 
evidence of record demonstrating that a current skin 
disability is the result of service, the Board finds that the 
veteran's attempt to reopen her claim of entitlement to 
service connection for a chronic skin disability is 
unsuccessful because the evidence she has submitted does not 
meet the regulatory requirements found in 38 C.F.R. § 
3.156(a).  See Hodge, 155 F.3d 1356.  In summary, since new 
and material evidence has not been received since the prior 
final denial in April 1985, the claim may not be reopened.  
The April 1985 RO decision remains final and the benefit 
sought on appeal remains denied.  See 38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).

Additional Comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

By this decision, the Board informs the veteran that, in 
order to reopen her claim for service connection for a skin 
disability, she will need to submit a competent medical 
opinion that relates a diagnosed chronic skin disorder to her 
military service or any incident thereof. 

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993) with respect to the 
claims which involve prior final RO decisions.  In Bernard, 
the Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this instance, when the 
RO addressed the issue of new and material evidence, it 
considered both the criteria which have since been 
invalidated by Hodge, supra, and also the provisions of 
38 C.F.R. § 3.156 (see the June 1998 Supplemental Statement 
of the Case), which have not changed, and the veteran was 
given the opportunity to present evidence and argument with 
respect thereto.  The Board believes that the veteran has not 
been prejudiced by the Board decision in this case.  In 
essence, she has been provided the opportunity to present, 
but has not presented, evidence which could be considered to 
be new and material under either pre-Hodge or post-Hodge 
jurisprudence, and she has been advised of the correct 
criteria.  A remand for the RO to apply Hodge would therefore 
serve no useful practical purpose.  



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
skin condition, the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

